Citation Nr: 0635364	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  04-38 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
joint disease (DJD) of the right knee (secondary to gunshot 
wound), currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for a gunshot 
wound to the right leg, involving Muscle Group (MG) XI, 
currently evaluated as 20 percent disabling.

3.  Entitlement to an increased evaluation for right lower 
extremity neuropathy (secondary to gunshot wound), currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from January 1944 to April 
1946.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), which denied 
entitlement to the requested benefits.  These denials were 
confirmed and continued by rating decisions issued in January 
and July 2004.

The issues of entitlement to an increased evaluation for a 
gunshot wound to the right leg, involving Muscle Group XI, 
currently evaluated as 20 percent disabling, and an increased 
evaluation for right lower extremity neuropathy (secondary to 
gunshot wound), currently evaluated as 10 percent disabling, 
are addressed in the Remand portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


FINDINGS OF FACT

The veteran's right knee DJD is manifested by painless 
limited motion of the knee joint, with range of motion 
additionally limited by fatigue and lack of endurance; a 
stable joint, and no effusion.



CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the service-connected DJD of the right knee, secondary to 
gunshot wound, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.321, Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5256, 5257, 
5260, 5261 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, this 
was done.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In May 2003 and March 2004 letters, the RO informed the 
veteran of its duty to assist him in substantiating his 
claims under the VCAA, and the effect of this duty upon his 
claims.  The veteran was informed of what evidence was needed 
to substantiate his claim, as well as what evidence and 
information VA would obtain in his behalf and what 
information and evidence he could submit.  He was also told 
to submit any evidence pertinent to his claim.  As the 
Federal Circuit Court has stated, it is not required "that 
VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the claims 
for increased ratings is being denied or remanded, no 
effective date will be assigned, and other issues are moot.

II.  Applicable laws and regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2006); 38 C.F.R. Part 4 (2006).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned of the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  38 C.F.R. § 4.10 provides that, in cases of functional 
impairment, evaluations are to based upon lack of usefulness, 
and medical examiners must furnish, in addition to 
etiological, anatomical, pathological, laboratory, and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Inquiry will be directed to these considerations: 
(a) Less movement than normal (due to ankylosis, limitation 
or blocking, adhesions, tendon-tie-up, contracted scars, 
etc.). (b) More movement than normal (from flail joint, 
resections, nonunion of fracture, relaxation of ligaments, 
etc.). (c) Weakened movement (due to muscle injury, disease 
or injury of peripheral nerves, divided or lengthened 
tendons, etc.). (d) Excess fatigability. (e) Incoordination, 
impaired ability to execute skilled movements smoothly. (f) 
Pain on movement, swelling, deformity or atrophy of disuse. 
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.

The Board notes that, while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

The service medical records reflect that the veteran 
sustained a shell fragment wound to the right lower extremity 
on March 15, 1945, as a result of enemy action in Germany.  
He suffered a severe perforating wound in the upper third of 
the right leg.  The entrance wound was on the medial aspect 
and the exit wound was on the posterior aspect of the lower 
margin of the popliteal space.  There is no indication of 
artery or bone involvement.  He underwent debridement of the 
wound.  The April 1946 separation examination noted mild 
neuropathy of the medial popliteal nerve.  There was mild 
anesthesia of the medial aspect of the right leg, with pain 
and tenderness on motion.  There was also slight atrophy of 
the gastrocnemius and soleus muscles of the right leg.  That 
aspect of the wound residuals was considered to be non-
incapacitating and non-disabling.

The veteran's military decorations and citations include 
Combat Infantryman Badge and the Purple Heart medal, awarded 
for his wound incurred in World War II. 

The relevant evidence of record includes VA outpatient 
treatment records which reflect the veteran's complaints of 
knee pain in December 2002 and April 2003.  In April, he 
described the pain as severe, and reported stiffness of the 
joint.  There was posterior swelling of the knee and 
tenderness laterally and medially.  

The veteran's neighbor and daughter both submitted statements 
on his behalf.  They indicated that the veteran had severe 
right leg pain, for which he took constant medication.  His 
daughter stated that it was difficult for him to walk.

The RO's rating decision of May 2003 granted service 
connection for degenerative joint disease of the right knee, 
as secondary to the service-connected residuals of a shell 
fragment wound to the right lower extremity (which has been 
characterized in the rating decisions since service as 
gunshot wound residuals).  The DJD was rated as 10 percent 
disabling from March 1998, and at 30 percent effective April 
2003.

The veteran filed a claim for increased rating in March 2004.

A February 2004 private X-ray revealed moderate 
osteoarthritic changes in the medial joint compartment 
associated with subchondral sclerosis, joint space narrowing, 
and diffuse loss of articular cartilage.  A March 2004 
private clinic report noted the veteran's complaints of right 
knee and lower leg pain.  The objective examination noted 
some mild varus collapse through the medial compartment.  He 
was tender to palpation over the medial joint line; the 
lateral joint line was nontender.  There was some tightness 
to palpation along the lateral retinaculum and some pain with 
attempts to insert the patella medially.  He was able to flex 
the knee to 120 degrees.  He was neurovascularly intact from 
the right ankle to the foot.  An MRI showed extensive 
degenerative changes in the medial compartment, and a signal 
within the medial meniscus consistent with significant 
tearing and a loss of meniscal cartilage.  The impression was 
right knee degenerative joint arthritis with significant 
medial compartment compromise.  An April 2004 note referred 
to a varus deformity of the right knee.

In August 2004, the veteran was examined by VA.  He had full 
flexion of the knee, which was noted to be non-painful.  
However, on standing or sitting, he was only able to actively 
flex the knee to 30 degrees.  Range of motion was 
additionally limited by fatigue and lack of endurance.  The 
knee joint was stable, and there was no effusion.  The 
diagnosis was DJD of the right knee.  A private examination 
from August 2005 noted flexion to 30 degrees.

Pursuant to 38 C.F.R. Part 4, § 4.71a, DC 5010 (2006), 
traumatic arthritis is to be rated as degenerative arthritis.  
Diagnostic Code 5003, states that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint of group of minor joints affected by limitation of 
motion to be combined, not added, under DC 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted with X-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups.  A 20 
percent evaluation requires x-ray evidence of involvement of 
2 or more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.  

Under DC 5257, a 30 percent evaluation, the maximum amount 
permitted under this code, is warranted when there is severe 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation, again the highest amount permitted under the 
code, is awarded when flexion of the knee joint is limited to 
15 degrees.  See DC 5260.  A 30 percent evaluation is 
warranted when extension is limited to 20 degrees; a 40 
percent evaluation requires extension limited to 30 degrees 
and a 50 percent evaluation requires that it be limited to 45 
degrees.  See DC 5261.  Under DC 5256, a 40 percent 
disability evaluation requires that the knee joint be 
ankylosed in flexion between 10 and 20 degrees.  

After a careful review of the evidence of record, the Board 
finds that an increased evaluation for the service-connected 
DJD of the right knee is not warranted at this time.  There 
is no indication that the veteran has extension of the joint 
limited to 30 degrees, as would be required to justify a 40 
percent disability under DC 5261.  Nor is there any 
suggestion that the knee joint is ankylosed in flexion 
between 10 and 20 degrees, as is needed to warrant a 40 
percent evaluation pursuant to DC 5256.  Therefore, schedular 
increases under these DCs are not justified.

The record also does not indicate that the veteran is 
entitled to separate evaluations for arthritis and 
instability.  He has been rated under DCs 5010-5257; however, 
there is no objective indication that the knee joint is 
currently unstable; in fact, the VA examination of August 
2004 clearly stated that the knee was stable.  See VAOPGCPREC 
23-97 (July 1, 1997).  He is not entitled to a separate 
evaluation for limitation of extension, since this movement 
is not limited to a compensable degree; rather, extension has 
been normal.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).  The 
veteran's knee joint has flexion actively limited to 30 
degrees, which warrants the assignment of a 20 percent 
disability evaluation under DC 5260; the 30 percent 
evaluation currently assigned adequately compensates the 
veteran for that degree of limitation, as well as for the 
additional loss of motion resulting from pain.  As a 
consequence, an increased evaluation for the service-
connected right knee DJD is not warranted.

Pursuant to 38 C.F.R. § 3.321(b)(1), ratings are to be based 
as far as practicable upon the average impairment of earning 
capacity.  However, in those exceptional cases where the 
schedular evaluations are found to be inadequate, an 
extraschedular evaluation can be provided commensurate with 
the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding that 
the case represents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

In this case, the record notes that the veteran is retired; 
there is no suggestion in the record that he has had marked 
interference with his employment as a result of his service-
connected right knee DJD.  Nor is there any suggestion that 
the veteran has been frequently hospitalized for the 
treatment of this disability.  The Board finds no exceptional 
circumstances in this case that would warrant referral for 
consideration of an extraschedular evaluation.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for right knee DJD.


ORDER

Entitlement to an increased evaluation for degenerative joint 
disease (DJD) of the right knee (secondary to a gunshot 
wound), currently evaluated as 30 percent disabling, is 
denied.


REMAND

The veteran has requested that increased disability 
evaluations be assigned for his service-connected right leg 
gunshot wound, with involvement of MG XI, and for neuropathy 
of the right lower extremity (the latter disorder having been 
service-connected in the May 2003 rating decision).  He has 
asserted that both of these conditions are more disabling 
than reflected in the current disability evaluations.

In reviewing the record, the Board finds that the VA 
examination conducted in August 2004 does not provide an 
adequate picture of the degree of disability caused by his 
muscle damage and neuropathy.  No neurological evaluation was 
conducted; therefore, it is difficult to ascertain the degree 
of severity of the service-connected neuropathy.  Further, 
the Board notes that the muscle group damaged as a result of 
the veteran's gunshot wound, MG XI, controls propulsion, 
plantar flexion of the foot, stabilization of the arch, and 
flexion of the toes, as well as flexion of the knee.  There 
is no description of the effect of the wound residuals on the 
veteran's propulsion, plantar flexion of the foot, 
stabilization of the arch, or flexion of the toes.  While it 
was noted that there was a 4-inch oblique scar present, this 
was not adequately described.  Nor was it noted whether there 
was loss of deep fascia or muscle substance on deep 
palpation, whether there were soft, flabby muscles in the 
wound area, or whether the muscles swelled or hardened 
abnormally in contraction.  No X-rays were taken to ascertain 
whether there are any retained foreign bodies, nor was it 
indicated whether there was any decreased muscle excitability 
on objective testing.  Therefore, the Board concludes that 
another examination would be helpful in this case.

The veteran is hereby advised of the importance of reporting 
to any scheduled examination, and of the consequences of 
failing to so report.  See 38 C.F.R. § 3.655.

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims issued a decision in the case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that enhanced 
VCAA notice may be needed in certain claims for compensation.  
The Board is confident that the RO will effectuate the new 
requirements of the Court in this matter.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  Afford the veteran VA muscle and 
neurological examinations in order to 
ascertain the exact nature and degree of 
current disabling severity of the service-
connected right gunshot wound residuals 
involving MG XI, and of the right lower 
extremity neuropathy.  All indicated 
special studies deemed necessary must be 
conducted and the examiners must provide 
complete rationales for all opinions 
expressed.  The claims folder must be made 
available to the examiners to review in 

conjunction with the examinations, and the 
examiners must state in the examinations 
reports that the claims folder was so 
reviewed.

a.  The neurological examination should 
specifically indicate which nerve is 
involved and describe its degree of 
disabling severity (that is, mild, 
moderate, moderately severe, or 
severe).

b.  The muscle examination must 
describe any functional impairment of 
the foot resulting from the injury to 
MG XI (that is, whether propulsion, 
plantar flexion of the foot, 
stabilization of the arch, and flexion 
of the toes are adversely affected).  
Range of motion studies for the ankle, 
foot, and toes must be provided.  The 
examination must also indicate whether 
any of the following are present:

i.  Ragged, depressed and adherent 
scars indicating wide damage to 
muscle groups in missile track; 
palpation showing loss of deep 
fascia or muscle substance, or soft 
flabby muscles in wound area; 
muscles that swell and harden 
abnormally in contraction; and/or 
tests of strength, endurance, or 
coordinated movements compared with 
the corresponding muscles of the 
uninjured side indicating severe 
impairment of function.

ii.  If present, the following are 
also signs of severe muscle 
disability:  (A) X-ray evidence of 
minute multiple scattered foreign 
bodies indicating intermuscular 
trauma and explosive effect of the 
missile.  (B) Adhesion of scar to 
one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, 
with epithelial sealing over the 
bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed 
electrical current in 
electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing 
group of muscles.  (F) Atrophy of 
muscle groups not in the track of 
the missile, particularly of the 
trapezius and serratus in wounds of 
the shoulder girdle.  (G) Induration 
or atrophy of an entire muscle 
following simple piercing by a 
projectile.

iii.  The examiner should indicate 
whether any of the cardinal signs 
and symptoms of muscle disability 
are present, such as loss of power, 
weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of 
movement. 

3.   Once the above-requested development 
has been completed, re-adjudicate the 
veteran's claims for increased 
evaluations.  If any decision remains 
adverse to the appellant, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and an opportunity to respond.  The 
case should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


